                Case 3:20-cv-06153-RAJ Document 12 Filed 06/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                            UNITED STATES DISTRICT COURT
11                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
12
     KASEY JAMES VELLA,
13
                                Plaintiff,              Case No. C20-6153 RAJ
14
           v.                                           ORDER DENYING
15                                                      PLAINTIFF’S MOTION TO
                                                        AMEND SCHEDULING ORDER
16 COMMISSIONER OF SOCIAL
     SECURITY,
17
                                Defendant.
18
           This matter is before the Court on Plaintiff’s second unopposed motion to amend
19
     the Scheduling Order. Dkt. 11. Plaintiff’s opening brief was due June 10, 2021, the
20
     same date the instant motion was filed. Dkt. 10.
21
           The Court can extend a briefing deadline only “for good cause[.]” Fed. R. Civ. P.
22

23 6(b)(1). Plaintiff’s motion provides the Court no reason for an extension but states,




     ORDER DENYING PLAINTIFF’S MOTION TO AMEND
     SCHEDULING ORDER - 1
              Case 3:20-cv-06153-RAJ Document 12 Filed 06/11/21 Page 2 of 2




 1 “After conferring by email and providing the reasons for this request with attorney for the

 2 Commissioner, Benjamin Groebner, he has graciously consented to this request.” Dkt. 11

 3 at 1. However, it is the Court’s, not the Defendant’s, role to determine good cause for an

 4
     extension of time. As noted in the Scheduling Order, dates set by the Court “are firm and
 5
     can be changed only by order of the Court, not by agreement of counsel or the parties.”
 6
     Dkt. 8 at 1. The Court cannot find good cause if no cause is proffered.
 7
           Accordingly, Plaintiff’s motion is DENIED without prejudice.
 8
           DATED this 11th day of June, 2021.
 9

10

11
                                                     A
                                                     The Honorable Richard A. Jones
12                                                   United States District Judge

13

14

15

16

17

18

19

20

21

22

23




     ORDER DENYING PLAINTIFF’S MOTION TO AMEND
     SCHEDULING ORDER - 2
